JUDGMENT
Before NEBEKER, Associate Judge, and REILLY, Chief Judge, Retired, and PAIR, Associate Judge, Retired.
PER CURIAM.
. On December 9, 1976, this court entered an order requesting the trial court to reconsider the matter of release pending imposition of sentence in this second-degree murder case and there has now been filed the order of the trial judge of December 10, 1976, a supplemental record containing the presentence report and supplemental matter submitted by the parties. Upon consideration thereof and this court having determined it is unable to conclude that the proceedings below fail to support the ruling of the trial court on appeal herein, it is
*521ORDERED and ADJUDGED that the order on appeal is hereby affirmed.